Citation Nr: 1413604	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  13-29 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disability, claimed as arthritis.

3.  Entitlement to service connection for a left knee disability, claimed as arthritis.

4.  Entitlement to service connection for a right hand disability, claimed as arthritis.

5.  Entitlement to service connection for a left hand disability, claimed as arthritis.

6.  Entitlement to service connection for a right ankle disability, claimed as arthritis.

7.  Entitlement to service connection for a left ankle disability, claimed as arthritis.



REPRESENTATION

Appellant represented by:	A. Brooke Thomas, Attorney


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to January 1946 and from September 1950 to November 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Tiger Team Special Processing Unite in Cleveland, Ohio, and the VA Regional Office (RO) in St. Petersburg, Florida. 

In his September 2013 substantive appeal, the Veteran requested to appear for a Board hearing via videoconference; however, he later withdrew that request in a December 2013 correspondence from his representative.  

In July 2013, the Veteran was issued two distinct Statement of the Case (SOC) documents.  One SOC addressed the Veteran's service connection claims, while the other SOC addressed his claim for an increased rating for his service-connected PTSD.  The Board notes that when the Veteran submitted his September 2013 VA Form 9, he indicated that he wished to appeal all issues listed on the SOC.  However, the Veteran also submitted a written addendum providing specific argument addressing the issue of an increased disability rating for his service-connected PTSD.  Dealing with this inconsistency regarding the specificity of the issues addressed in the Veteran's substantive appeal, the Court of Appeals for Veterans Claims (Court) has held that when an appellant makes an indication on a VA Form 9 that he wishes to appeal all issues on an SOC, then all issues are on appeal to the Board and the Board has waived its ability to dismiss any of those issues under 38 C.F.R. § 7105(d)(5).  See Evans v. Shinseki, 25 Vet. App. 7 (2011).  Thus, the issues of entitlement to service connection for arthritis are currently on appeal as reflected on the title page.  The Board additionally notes that if it was not the Veteran's intent to appeal these issues, he may withdraw his appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2013).  

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran has asserted that he is no longer able to work; however, his assertions specifically state that his unemployability is due to his non-service connected injuries incurred post-service.  The Veteran has not asserted that he is no longer able to work because of symptomatology associated with his PTSD, nor does the record raise such a claim.  Therefore, a claim for TDIU is not before the Board.  See id.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the 30 percent disability rating assigned for his service-connected PTSD does not accurately reflect the severity of his disability.   In addition, he contends that he suffers from arthritis of his knees, ankles, and hands as a result of sustaining trauma to his joints while assigned to combat duty during which he walked for long periods of time while carrying heavy equipment.  

The Board finds that additional development is necessary prior to adjudication.  The claims file contains a Social Security Administration (SSA) data inquiry noting that the Veteran filed a claim for disability benefits; however, the basis for the claim is unclear.  The Board cannot conclude, based on this single reference, that there are any relevant, outstanding records in the custody of SSA; however, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).

Given that records held by SSA might include records pertinent to the Veteran's claims, the Board finds that remand is necessary in order to ask the Veteran to identify if his PTSD or arthritis of his knees, ankles, or hands is considered in any SSA disability determination.  Should any additional relevant information come to light, the AOJ should attempt to locate such records from SSA.

In his March 2012 Notice of Disagreement (NOD), the Veteran stated that he receives treatment for PTSD from a VA therapist at the Eglin VA Outpatient Clinic (VAOC).  In addition, the July 2013 Statement of the Case notes that in rendering its decision, the RO reviewed and considered the Veteran's VA Mental Health Treatment Records from the VA Medical Center (VAMC) Biloxi System, including the Pensacola and Eglin VAOPCs, dating from January 2011 to March 2013.  Upon review of the evidence of record, to include the Virtual VA and Veterans Benefits Management System electronic records systems, the Board notes that no such VA medical records have been associated with the claims file.  Rather, the only VA medical records included in the claims file consist of Health Summaries dating from October 1997 to October 2011, which merely list the Veteran's diagnoses, medication, and providers, without any specificity as to the treatment provided.  As it appears there are outstanding VA medical records that contain information pertinent to the Veteran's claim, those records are relevant and should be obtained prior to adjudication.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Remand is additionally necessary to provide the Veteran with a new VA examination for his service-connected PTSD.  As noted above, the duty to assist includes providing a thorough and contemporaneous medical examination.  Green, 1 Vet. App. at 124.  The Veteran was last provided with a VA psychiatric evaluation in October 2011.  In his March 2012 NOD, the Veteran indicated that his memory had worsened and he that avoids leaving the house.  Accordingly, as the Veteran's last VA examination for his PTSD was more than 2 years ago, and as he asserts that the current medical evidence of record does not properly reflect his present disability level, remand is necessary so that the Veteran may be scheduled for a new examination to determine the current severity of his PTSD disability. 

The Board additionally finds that a VA examination is needed to determine the nature and etiology of the Veteran's knee, ankle, and hand disabilities.  The Veteran's medical history summary associated with the claims file indicates that he has been treated at the Eglin VAOC for osteoarthrosis and degenerative joint disease involving an unspecified site.  The Veteran has additionally credibly stated that he suffers from joint pain.  The evidence of record demonstrates that the Veteran engaged in significant physical activity involving his knees, ankles, and hands in service.  Specifically, the Veteran has stated that while assigned to the 25th Infantry Division, including engagement in combat, he regularly carried 50 pound mortars and 48 pound ammunition while patrolling with his unit.  The Veteran's DD-214 additionally lists his military occupational specialty as a Heavy Mortar Crewman assigned to a combat infantry brigade.  Thus, a VA examination and clarifying opinion on the nature and etiology of the Veteran's bilateral knee, ankle, and hand disabilities are needed prior to adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records, to specifically include all records from the Eglin VAOC, Pensacola VAOC, and VAMC Biloxi System from October 1997 to the present. 

2.  Contact the Veteran and request that he identify whether his PTSD, knees, ankles, or hands are included in any SSA disability determination(s), to include a grant or denial of disability benefits.  If an SSA determination included consideration of such disabilities, the SSA should be contacted for a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA benefits, and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA should be associated with the claims file.  

3.  After completing the above development, schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims file, including a copy of this Remand, must be provided to the examiner for review.  After conducting any appropriate and required testing, the examiner must describe in detail the current signs, symptoms, and manifestations of the Veteran's PTSD disability.  The examiner must explain the rationale for any opinion rendered. 

4.  After obtaining and associating any identified relevant treatment records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee, bilateral ankle, and bilateral hand disabilities.  The claims file, including a copy of this Remand, must be provided to the examiner for review.  All necessary special studies or tests should be accomplished.  The examiner is additionally asked to accomplish the following:

(a)  Interview the Veteran as to the relevant history of his current joint disabilities and include a detailed description of that history in his or her report.

(b)  Identify any current diagnoses with respect to the Veteran's knees, ankles, and hands. 

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any identified disability of the Veteran's knees, ankles, or hands are related to the Veteran's active service.  The examiner's attention is directed to the Veteran's reports that while assigned to the 25th Infantry Division, including engagement in combat, he regularly carried 50 pound mortars and 48 pound ammunition while patrolling with his unit.  The Veteran's DD-214 additionally lists his military occupational specialty as a Heavy Mortar Crewman assigned to a combat infantry brigade.  

The examiner should provide a complete rationale for any and all conclusions reached.  

5.  Following completion of the above action, and any further development deemed necessary by the RO, readjudicate the Veteran's claims with consideration of any additional information obtained as a result of this Remand.  If the benefits sought are not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


